Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Ghio may fail to teach the claim amendments, however, additional prior art makes up for the deficiencies in Ghio. Heller et al. (U.S. Patent No. 6,799,740) teaches chemical application and flight guidance control system and method. With reference to the claim amendments, Ghio teaches controlling the flight location of the aircraft (Par. 0014; See “This allows not only the positioning of a drone fleet close to the fire and the possible recovery of the aircraft at the end of the mission, but also any transfer during the mission to areas of strategic interest or priority importance to effectively fight the spreading of the fire fronts in real time.”) but fails to teach including: calculating a deviation of the spread region corresponding to the wind information; and based on the deviation of the spread region. Heller et al. makes up for the deficiencies in Ghio. Heller et al teaches including: calculating a deviation of the spread region corresponding to the wind information; (Col. 2, ll. 47-57; See “A method aspect of the invention may include carrying a first weather station by an aerostat for providing altitude area weather data and tethering the aerostat to a selected aerostat altitude environmentally coupled to a ground target upon which chemicals are to be applied. A second weather station may then be positioned at a ground location environmentally coupled the ground target for providing ground area weather data. An aircraft having chemicals to be distributed may be provided with a flight plan to meet a prescription distribution of the chemicals and the plan may then be based on ground level and aircraft level weather communicated to the aircraft. and based on the deviation of the spread region. (Col. 4, ll. 25-47; See “With reference now to FIGS. 2A and 2B, each of the first and second weather stations 16, 20 comprise sensors 17, 21 that may include a magnetometer configured as a directional compass 36, an anemometer 38 for determining wind speed, a solid state or other appropriate temperature sensor 40, a  solid state or other appropriate humidity sensor 42 for measuring relative humidity, and a solid state aneroid or other pressure sensor/transducer 44 for altitude encoding, all of which provide weather related data to a processor 46 that processes input data and transmits the data through a two  way RF transceiver/RF data link 48. The processor 46 is also operable for communicating with the sensors 17, 21. For improved signaling and data transmission to the aircraft 12, the first weather station 16 preferably includes an RF transmitter 50 employing spread spectrum processing. A global positioning receiver 52 is carried by the second weather station 20, preferably positioned at ground level 22 proximate the ground target 14 for providing a reference position useful in programming a flight plan for the aircraft 12. The weather data transmitted to the central station 24 for further may generally include temperature, relative humidity, altitude, wind speed and direction, data collection time, and data collection date.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, & 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ghio (U.S. Patent Publication No. 2020/0324895) in view of Heller et al. (U.S. Patent No. 6,799,740).
Regarding claim 1, Ghio teaches a flight control method for controlling an aircraft, comprising: obtaining wind information of an operation region during a spread operation performed by the aircraft; and controlling a flight location of the aircraft based on the wind information and an allowable deviation of the spread region in the spread operation (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-management by using specific algorithms and the exchange of information, such as telemetry, position, movement, information coming from on board sensors, environmental data and of course command control, navigation and coordination signals from the fire fighting forces, means and aircraft.") controlling the flight location of the aircraft (Par. 0014; See “This allows not only the positioning of a drone fleet close to the fire and the possible recovery of the aircraft at the end of the mission, but also any transfer during the mission to areas of strategic interest or priority importance to effectively fight the spreading of the fire fronts in real time.”) but fails to teach including: calculating a deviation of the spread region corresponding to the wind information; and based on the deviation of the spread region. 
Heller et al. makes up for the deficiencies in Ghio. Heller et al teaches including: calculating a deviation of the spread region corresponding to the wind information; (Col. 2, ll. 47-57; See “A method aspect of the invention may include carrying a first weather station by an aerostat for providing altitude area weather data and tethering the aerostat to a selected aerostat altitude environmentally coupled to a ground target upon which chemicals are to be applied. A second weather station may then be positioned at a ground location environmentally coupled the ground target for providing ground area weather data. An aircraft having chemicals to be distributed may be provided with a flight plan to meet a prescription distribution of the chemicals and the plan may then be based on ground level and aircraft level weather communicated to the aircraft. and based on the deviation of the spread region. (Col. 4, ll. 25-47; See “With reference now to FIGS. 2A and 2B, each of the first and second weather stations 16, 20 comprise sensors 17, 21 that may include a magnetometer configured as a directional compass 36, an anemometer 38 for determining wind speed, a solid state or other appropriate temperature sensor 40, a  solid state or other appropriate humidity sensor 42 for measuring relative humidity, and a solid state aneroid or other pressure sensor/transducer 44 for altitude encoding, all of which provide weather related data to a processor 46 that processes input data and transmits the data through a two  way RF transceiver/RF data link 48. The processor 46 is also operable for communicating with the sensors 17, 21. For improved signaling and data transmission to the aircraft 12, the first weather station 16 preferably includes an RF transmitter 50 employing spread spectrum processing. A global positioning receiver 52 is carried by the second weather station 20, preferably positioned at ground level 22 proximate the ground target 14 for providing a reference position useful in programming a flight plan for the aircraft 12. The weather data transmitted to the central station 24 for further may generally include temperature, relative humidity, altitude, wind speed and direction, data collection time, and data collection date.”)
Ghio and Heller et al. are both directed to sensing systems for external materials including fires and hazardous materials and are obvious to combine because Ghio is improved with the calculation of the spread region and dispersion of materials within Heller et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Ghio in view of Heller et al.
Regarding claim 2, Ghio teaches the flight control method of claim 1, wherein controlling the flight location further comprises: controlling a height of the aircraft. (Par. 0024; See "The controller (1) is in turn housed in a movable physical unit, which is functionally similar to the container (2) and is therefore also potentially movable by means of road tractors (3), or equivalent vehicles, to be transferred close to the area affected by the fire, and further transferred according to the spreading of the fire. The controller (1) is also equipped with connection devices to geographical networks in order to be safely controlled, if needed, from remote stations (5) in order to keep the operators safe, and they will be able both to work next to the containers (2) and use remote control applications, i.e. at a safe distance from the means and the fire front. The same safety considerations apply to firefighting operators in charge of driving road tractors (3), who may, after positioning the containers (2), drive away from the burning areas.")
Regarding claim 3, Ghio teaches the flight control method of claim 1, wherein controlling the flight location of the aircraft further comprises: adjusting a starting location of the spread operation performed by the aircraft. (Par. 0021; See "With reference to the accompanying drawings and in particular to FIG. 1 thereof, the components of the control communication system are schematically identified, comprising a controller (1) suitable to manage and plan the use of a drone (100) fleet that in their rest condition are housed together with back-up batteries (101) and containers containing firefighting liquid (102) within one or more containers (2) of a size and shape suitable for easy handling by, for example, a standard road tractor (3). Said containers can then be positioned nearby and depending on the burning area and might be possibly moved according to the spreading of the fire, as it will be better described below. Preferably, but not necessarily, the controller (1) is a computer that is physically separated from the drones (100) and connected to them by means of a wireless connection (4).") 
Regarding claim 5, Ghio teaches The flight control method of claim 1, wherein obtaining the wind information comprises obtaining wind speed information of the operation region, and wherein controlling the flight location further comprises: calculating the deviation of the spread region corresponding to a wind speed in the operation region; determining whether the deviation of the spread region exceeds a maximum allowable deviation; and adjusting a height of the aircraft based on a result of the determination. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-management by using specific algorithms and the exchange of information, such as telemetry, position, movement, information coming from on board sensors, environmental data and of course command control, navigation and coordination signals from the fire fighting forces, means and aircraft.")
Regarding claim 6, Ghio teaches the flight control method of claim 5, wherein controlling the flight location comprises: performing a control to reduce the height of the aircraft when the deviation of the spread region exceeds the maximum allowable deviation. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-management by using specific algorithms and the exchange of information, such as telemetry, position, movement, information coming from on board sensors, environmental data and of course command control, navigation and coordination signals from the fire fighting forces, means and aircraft.")
Regarding claim 7, Ghio teaches the flight control method of claim 5, wherein controlling the flight location comprises: performing a control to increase the height of the aircraft when the deviation of the spread region does not exceed the maximum allowable deviation range. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-management by using specific algorithms and the exchange of information, such as telemetry, position, movement, information coming from on board sensors, environmental data and of course command control, navigation and coordination signals from the fire fighting forces, means and aircraft.")
Regarding claim 8, Ghio teaches the flight control method of claim 5, wherein obtaining the wind speed information comprises obtaining the wind speed information regularly at a predetermined time interval, and wherein controlling the height of the aircraft comprises adjusting the height of the aircraft regularly based on the wind speed at a predetermined time interval. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire.")
Regarding claim 9, Ghio teaches The flight control method of claim 1, wherein obtaining the wind information comprises obtaining wind speed information and wind direction information in the operation region, and wherein controlling the flight location further comprises: calculating the deviation of the spread region based on a corresponding wind speed and a wind direction in the operation region; and changing a starting location of the spread operation performed by the aircraft based on the deviation of the spread region. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-management by using specific algorithms and the exchange of information, such as telemetry, position, movement, information coming from on board sensors, environmental data and of course command control, navigation and coordination signals from the fire fighting forces, means and aircraft.")
Regarding claim 10, Ghio teaches the flight control method of claim 9, wherein controlling the flight location further comprises: moving the starting location of the spread operation in a direction opposite the wind direction to offset the deviation of the spread region. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-management by using specific algorithms and the exchange of information, such as telemetry, position, movement, information coming from on board sensors, environmental data and of course command control, navigation and coordination signals from the fire fighting forces, means and aircraft.")
Regarding claim 11, Ghio teaches An information processing device for controlling a flight of an aircraft, comprising: a controller configured to execute processing relating to control of the flight, wherein the controller is configured to: obtain wind information of an operation region when a spread operation is performed by the aircraft; and control a flight location of the aircraft based on the wind information and an allowable deviation of a spread region during the spread operation. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-management by using specific algorithms and the exchange of information, such as telemetry, position, movement, information coming from on board sensors, environmental data and of course command control, navigation and coordination signals from the fire fighting forces, means and aircraft.") controlling the flight location of the aircraft (Par. 0014; See “This allows not only the positioning of a drone fleet close to the fire and the possible recovery of the aircraft at the end of the mission, but also any transfer during the mission to areas of strategic interest or priority importance to effectively fight the spreading of the fire fronts in real time.”) but fails to teach including: calculating a deviation of the spread region corresponding to the wind information; and based on the deviation of the spread region. 
Heller et al. makes up for the deficiencies in Ghio. Heller et al teaches including: calculating a deviation of the spread region corresponding to the wind information; (Col. 2, ll. 47-57; See “A method aspect of the invention may include carrying a first weather station by an aerostat for providing altitude area weather data and tethering the aerostat to a selected aerostat altitude environmentally coupled to a ground target upon which chemicals are to be applied. A second weather station may then be positioned at a ground location environmentally coupled the ground target for providing ground area weather data. An aircraft having chemicals to be distributed may be provided with a flight plan to meet a prescription distribution of the chemicals and the plan may then be based on ground level and aircraft level weather communicated to the aircraft. and based on the deviation of the spread region. (Col. 4, ll. 25-47; See “With reference now to FIGS. 2A and 2B, each of the first and second weather stations 16, 20 comprise sensors 17, 21 that may include a magnetometer configured as a directional compass 36, an anemometer 38 for determining wind speed, a solid state or other appropriate temperature sensor 40, a  solid state or other appropriate humidity sensor 42 for measuring relative humidity, and a solid state aneroid or other pressure sensor/transducer 44 for altitude encoding, all of which provide weather related data to a processor 46 that processes input data and transmits the data through a two  way RF transceiver/RF data link 48. The processor 46 is also operable for communicating with the sensors 17, 21. For improved signaling and data transmission to the aircraft 12, the first weather station 16 preferably includes an RF transmitter 50 employing spread spectrum processing. A global positioning receiver 52 is carried by the second weather station 20, preferably positioned at ground level 22 proximate the ground target 14 for providing a reference position useful in programming a flight plan for the aircraft 12. The weather data transmitted to the central station 24 for further may generally include temperature, relative humidity, altitude, wind speed and direction, data collection time, and data collection date.”)
Ghio and Heller et al. are both directed to sensing systems for external materials including fires and hazardous materials and are obvious to combine because Ghio is improved with the calculation of the spread region and dispersion of materials within Heller et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Ghio in view of Heller et al.
Regarding claim 12, Ghio teaches the information processing device of claim 11, wherein the controller is further configured to control a height of the aircraft during the control of the flight location. (Par. 0024; See "The controller (1) is in turn housed in a movable physical unit, which is functionally similar to the container (2) and is therefore also potentially movable by means of road tractors (3), or equivalent vehicles, to be transferred close to the area affected by the fire, and further transferred according to the spreading of the fire. The controller (1) is also equipped with connection devices to geographical networks in order to be safely controlled, if needed, from remote stations (5) in order to keep the operators safe, and they will be able both to work next to the containers (2) and use remote control applications, i.e. at a safe distance from the means and the fire front. The same safety considerations apply to firefighting operators in charge of driving road tractors (3), who may, after positioning the containers (2), drive away from the burning areas.")
Regarding claim 13, Ghio teaches the information processing device of claim 11, wherein the controller controls the flight location, the controller is further configured to adjust a start location of the spread operation performed by the aircraft. (Par. 0021; See "With reference to the accompanying drawings and in particular to FIG. 1 thereof, the components of the control communication system are schematically identified, comprising a controller (1) suitable to manage and plan the use of a drone (100) fleet that in their rest condition are housed together with back-up batteries (101) and containers containing firefighting liquid (102) within one or more containers (2) of a size and shape suitable for easy handling by, for example, a standard road tractor (3). Said containers can then be positioned nearby and depending on the burning area and might be possibly moved according to the spreading of the fire, as it will be better described below. Preferably, but not necessarily, the controller (1) is a computer that is physically separated from the drones (100) and connected to them by means of a wireless connection (4).")
Regarding claim 15, Ghio teaches The information processing device of claim 11, wherein when the controller obtains the wind information, the controller is configured to obtain wind speed information in the operation region, and wherein when the controller controls the flight location, the controller is configured to: calculate the deviation of the spread region corresponding to a wind speed in the operation region; determine whether the deviation of the spread region exceeds a maximum allowable deviation; and adjust a height of the aircraft based on a result of the determination. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-management by using specific algorithms and the exchange of information, such as telemetry, position, movement, information coming from on board sensors, environmental data and of course command control, navigation and coordination signals from the fire fighting forces, means and aircraft.")
Regarding claim 16, Ghio teaches the information processing device of claim 15, wherein when the controller controls the flight location, the controller is configured to perform a control to reduce the height of the aircraft when the deviation of the spread region exceeds the maximum allowable deviation. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-management by using specific algorithms and the exchange of information, such as telemetry, position, movement, information coming from on board sensors, environmental data and of course command control, navigation and coordination signals from the fire fighting forces, means and aircraft.")
Regarding claim 17, Ghio teaches the information processing device of claim 15, wherein when the controller controls the flight location, the controller is configured to perform a control to increase the height of the aircraft when the deviation of the spread region does not exceed the maximum allowable deviation. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-management by using specific algorithms and the exchange of information, such as telemetry, position, movement, information coming from on board sensors, environmental data and of course command control, navigation and coordination signals from the fire fighting forces, means and aircraft.")
Regarding claim 18, Ghio teaches The information processing device of claim 15, wherein when the controller obtains the wind information, the controller is configured to regularly obtain the wind speed information at a predetermined time interval, and wherein when the controller adjusts the height of the aircraft, the controller is configured to regularly adjust the height of the aircraft based on the wind speed at a predetermined time interval. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire.")
Regarding claim 19, Ghio teaches The information processing device of claim 11, wherein when the controller obtains the wind information, the controller is configured to obtain wind speed information and wind direction information in the operation region, and wherein when the controller controls the flight location, the controller is configured to calculate a deviation of the spread region corresponding to a wind speed and a wind direction, and changing a starting location of the spread operation performed by the aircraft based on the deviation of the spread region. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-management by using specific algorithms and the exchange of information, such as telemetry, position, movement, information coming from on board sensors, environmental data and of course command control, navigation and coordination signals from the fire fighting forces, means and aircraft.")
Regarding claim 20, Ghio teaches the information processing device of claim 19, wherein when the controller controls the flight location, the controller is configured to move the starting location of the spread operation in a direction opposite the wind direction to offset the deviation of the spread region. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-management by using specific algorithms and the exchange of information, such as telemetry, position, movement, information coming from on board sensors, environmental data and of course command control, navigation and coordination signals from the fire fighting forces, means and aircraft.")
Regarding claim 21, Ghio teaches A flight control method for controlling an aircraft, comprising: and controlling a flight location of the aircraft (Par. 0014; See “This allows not only the positioning of a drone fleet close to the fire and the possible recovery of the aircraft at the end of the mission, but also any transfer during the mission to areas of strategic interest or priority importance to effectively fight the spreading of the fire fronts in real time.”) but fails to teach obtaining wind information of an operation region during a spread operation performed by the aircraft; based on the wind information and an allowable deviation of the spread region in the spread operation, the allowable deviation of the spread region indicating a difference between a target spread region in the operation region and an actual spread region, and including at least one of an allowable deviation range or a maximum allowable deviation.
Heller et al. makes up for the deficiencies in Ghio. Heller et al. teaches obtaining wind information of an operation region during a spread operation performed by the aircraft; (Col. 3, ll. 20-24; See “The weather data from the altitude and ground positioned weather stations may be synchronized and include temperature, relative humidity, altitude, wind sped and direction, data collection time, and data collection date, and the data may be transmitted at least once every second..”) based on the wind information and an allowable deviation of the spread region in the spread operation, the allowable deviation of the spread region indicating a difference between a target spread region in the operation region and an actual spread region, and including at least one of an allowable deviation range or a maximum allowable deviation. (Col. 2, ll. 47-57; See “A method aspect of the invention may include carrying a first weather station by an aerostat for providing altitude area weather data and tethering the aerostat to a selected aerostat altitude environmentally coupled to a ground target upon which chemicals are to be applied. A second weather station may then be positioned at a ground location environmentally coupled the ground target for providing ground area weather data. An aircraft having chemicals to be distributed may be provided with a flight plan to meet a prescription distribution of the chemicals and the plan may then be based on ground level and aircraft level weather communicated to the aircraft.”) & (Col. 4, ll. 25-47; See “With reference now to FIGS. 2A and 2B, each of the first and second weather stations 16, 20 comprise sensors 17, 21 that may include a magnetometer configured as a directional compass 36, an anemometer 38 for determining wind speed, a solid state or other appropriate temperature sensor 40, a  solid state or other appropriate humidity sensor 42 for measuring relative humidity, and a solid state aneroid or other pressure sensor/transducer 44 for altitude encoding, all of which provide weather related data to a processor 46 that processes input data and transmits the data through a two  way RF transceiver/RF data link 48. The processor 46 is also operable for communicating with the sensors 17, 21. For improved signaling and data transmission to the aircraft 12, the first weather station 16 preferably includes an RF transmitter 50 employing spread spectrum processing. A global positioning receiver 52 is carried by the second weather station 20, preferably positioned at ground level 22 proximate the ground target 14 for providing a reference position useful in programming a flight plan for the aircraft 12. The weather data transmitted to the central station 24 for further may generally include temperature, relative humidity, altitude, wind speed and direction, data collection time, and data collection date.”)
Ghio and Heller et al. are both directed to sensing systems for external materials including fires and hazardous materials and are obvious to combine because Ghio is improved with the calculation of the spread region and dispersion of materials within Heller et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Ghio in view of Heller et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 7:30am-3:30pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
10/20/2021
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661